Citation Nr: 0618809	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs No. Little Rock, Arkansas


THE ISSUES

1.  Whether severance of service connection for a major 
depressive disorder (an acquired psychiatric disorder) was 
proper.

2.  Entitlement to a disability rating greater than 40 
percent for residuals of a lumbar spine injury with 
degenerative disc disease. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1988 to 
August 1988, June 1989 to August 1989, and December 1990 to 
April 1991.  The veteran also had Army National Guard duty 
and served on active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, October 2002, and April 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  In 
addition, the Board observes that the veteran withdrew 
separate Board hearing requests in statements dated in August 
2003 and December 2005.  See 38 C.F.R. § 20.704(e) (2005). 

The veteran has submitted additional evidence, including lay 
statements, private medical records, VA treatment records, 
and some duplicate records received in April 2006 after 
certification of the appeal to the Board.  This evidence has 
not yet been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted 
within 90 days of the notice letter sent by the Board in 
February 2006, with a waiver of RO consideration subsequently 
added by the veteran's representative, the Board accepts it 
for inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2005).

In addition, the Board notes that in correspondence dated in 
April 2006, the veteran appears to alleged clear and 
unmistakable error (CUE) in the April 2001 rating decision 
that granted service connection for major depressive disorder 
as secondary to service-connected chronic vaginitis.  In this 
regard, the veteran contends that the April 2001 rating 
decision failed to address her claim for depression as 
secondary to her service-connected back condition.  

This is a particularly unique situation as veterans do not 
normally claim CUE in a rating decision that granted the 
claim.  The Board finds that this particular CUE issue, or a 
new claim seeking service connection for a disorder secondary 
to the back condition, is not inextricably intertwined with 
any issue currently on appeal and would only unnecessarily 
delay the case if the undersigned were to remand this case to 
the RO in order for it to adjudicate this claim prior to the 
Board adjudicating the issue now before it.  It therefore 
refers the matter to the RO for the appropriate action.

Finally, according to VA examinations of record, the veteran 
has complained tingling and numbness that she associates with 
her service-connected lumbar spine disorder.  In this regard, 
she has been objectively diagnosed with bilateral 
radiculopathy stemming from her lumbar spine disorder.  See 
VA examinations of December 2004 and April 2005.  The issue 
of service connection for bilateral radiculopathy secondary 
to the service-connected back disorder has not been 
adjudicated by the RO and is not before the Board at this 
time.  The RO has not adjudicated this new issue and the 
Board may not unilaterally take jurisdiction of any 
additional claim.  The RO is instructed to take appropriate 
action to adjudicate this claim.  As these claims are not 
inextricably intertwined, the Board will proceed with the 
adjudication regarding the proper evaluation for the service-
connected spine disorder.      


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO awarded a 30 
percent disability rating for major depressive disorder 
secondary to a service-connected gynecological disability, 
effective from June 2000.

2.  In a July 2002 rating decision, the RO proposed severance 
of service connection for major depressive disorder; the 
October 2002 rating decision accomplished that severance, 
effective from January 1, 2003.

3.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection. 

4.  The record reflects that the April 2001 rating decision's 
establishment of service connection for major depressive 
disorder secondary to a service-connected gynecological 
disability was clearly and unmistakably erroneous.

5.  Under the old criteria, the veteran's lumbar spine 
disability does not exhibit persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, which would warrant a 
higher evaluation.  There is also no evidence or allegation 
of vertebra fracture or ankylosis.  

6.  Under the new criteria, the veteran's lumbar spine 
disability does not cause unfavorable ankylosis of the entire 
thoracolumbar spine, or any ankylosis at all.  Although there 
is functional loss upon motion, the level of functional loss 
present does not entitle the veteran to a higher rating.  
While intervertebral disc syndrome is shown, incapacitating 
episodes having a duration of at least 6 weeks during the 
past 12 months is not shown.  

7.  The veteran has the following service-connected 
disabilities: lumbar spine disability, rated as 40 percent 
disabling; chronic vaginitis, rated as 30 percent disabling; 
and right wrist ganglion cyst, rated as 0 percent disabling; 
the combined service-connected disability rating is 60 
percent.

8.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria of severance of service connection for major 
depressive disorder are met.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) 
(2005).

2.  The criteria for a disability rating greater than 40 
percent for the thoracolumbar back disability are not found.  
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235 to 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003 and 2002).  

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to severance of service connection, an award of 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous, 
the burden of proof being upon the Government, and only after 
certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 
(1997).  See also Graves v. Brown, 6 Vet. App. 166 (1994).
A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in light of 
the accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  
38 C.F.R. § 3.105(d).  This certification must be accompanied 
by a summary of the facts, findings, and reasons supporting 
the conclusion. Id.  

Procedurally, where severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action, and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).   

In this case, the veteran was originally granted service 
connection in April 2001 for a major depressive disorder as 
secondary to her service-connected disability of chronic 
vaginitis.  A February 2001 VA examination had diagnosed the 
veteran with major depressive disorder secondary to her 
gynecological problems only.  She was assigned a 30 percent 
evaluation, effective from June 2000.  In September 2001, the 
veteran filed a claim for an increased evaluation for her 
major depressive disorder.  

In response, in July 2002, the RO proposed severance of 
service connection for major depressive disorder on the basis 
that the veteran had also been diagnosed with bipolar 
disorder and service-connected gynecological issues were no 
longer seen as the source for her psychiatric condition(s) as 
various nonservice-connected stressors were noted.  See VA 
examinations dated December 2001 and May 2002, and private 
psychiatric evaluation of "R.O.," MD., dated September 
2001, providing highly probative evidence against this claim. 

After the proposed reduction in July 2002, the veteran was 
given 60 days to present additional evidence and was notified 
at her address of record.  Subsequently, the final rating 
action was taken in October 2002 and service connection was 
severed.  The effective date of the reduction, January 1, 
2003, was the last day of the month after expiration of the 
60 day period from the date of notice of the final rating 
action as set forth in the applicable VA regulation.  See 
38 C.F.R. § 3.105(e).  Thus, with respect to severance, the 
Board finds that the RO satisfied the due process 
requirements set forth in VA regulations.      

Also, with respect to severance or reduction of a rating, if 
a disability rating has been continued at the same level for 
long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  In 
addition, according to 38 C.F.R. § 3.951, ratings in effect 
for 20 years are protected from reduction.  Finally, per 
38 C.F.R. § 3.957, service connection for any disability that 
has been in effect for 10 years or more will not be severed 
absent a showing of fraud, a discharge under conditions less 
than honorable, or a showing of an inadequate period of 
service.  

In this case, the veteran's disability rating for depression 
was in effect from June 2000 to January 2003, approximately 
21/2 years.  Consequently, in this case, none of these 
provisions offer the veteran any protection for her prior 
rating.      

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks severance of service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned. See Baughman, supra.  In this respect, clear and 
unmistakable error is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensured, 
the error complained of cannot be clear and unmistakable. Id.

In order to find CUE error in a prior adjudication, it must 
be determined: (1) that either the correct facts known at the 
time were not before the adjudicator or the law then in 
effect was incorrectly applied, (2) that an error occurred 
based on the record and the law that existed at the time the 
prior decision was made, and (3) that, had the error not been 
made, the outcome would have been manifestly different.  
Grover v. West, 12 Vet. App. 109, 112 (1999); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  If CUE 
is established, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." Id.

The Board acknowledges that at the time of the original 
rating decision granting service connection for major 
depressive disorder in April 2001, the veteran was diagnosed 
with depression as secondary to her service-connected 
gynecological problems.  As such, it does appear that the 
initial award of service connection was consistent with and 
supported by the evidence of record at that time.

However, the Board finds that later evidence reflects a 
change in diagnosis and a more complex etiology for the 
veteran's psychiatric condition.  In this respect, the May 
2002 VA examiner stated that the most appropriate disorder is 
bipolar disorder, which is not related to her gynecological 
condition. VA outpatient treatment records from 2001 to 2006 
and private medical evidence reveal other stressors including 
work, finances, and family relationships.  

Most importantly, the March 2005 VA psychiatric examiner, 
after mentioning the various diagnoses attributed to the 
veteran's psychiatric condition, indicated that "the most 
appropriate diagnosis is that of a bipolar disorder."  He 
stated that in the most recent bipolar episode the veteran 
was depressed to a severe state.  He went on to opine that 
some of the veteran's depression may be related to her pain, 
but there was no way to ascertain the extent pain factored 
into her diagnosis without resorting to speculation.  No 
medical evidence is otherwise of record which relates the 
diagnosed bipolar disorder to military service or to any 
service-connected disability.  Consequently, this opinion, 
based a comprehensive review of the record, providing reasons 
and bases for its conclusion, supplies clear evidence that 
the severance of service connection was proper. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  

In this respect, the Board acknowledges that VA psychologist 
progress notes throughout 2004, a VA inpatient record from 
February 2006, and a private treatment letter from "S.C.," 
MA, LPC, dated in July 2004 diagnosed the veteran with major 
depressive disorder influenced by her chronic service-
connected back pain, in addition to bipolar disorder.  
However, there is no indication that these physicians based 
their findings on a review of the full medical record 
contained in the claims folder, as did the May 2002 and March 
2005 VA examiners.  The physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  

The Board finds that the conclusions of the VA psychologist 
and private physician regarding a diagnosis of major 
depressive disorder are entitled to limited probative value.  
Beyond this, the Board must find that the post-service 
medical record, as a whole, particularly the outpatient 
treatment reports regarding the treatment for her disorders 
on a day-to-day basis, provides evidence against the 
veteran's claim that her disability is the result of a 
problem associated with a service connected disorder.  Simply 
stated, the veteran's belief that her disorder is solely the 
result of pain associated with her service connected 
conditions is not supported by a full review of this long 
record, which actually provides evidence, as a whole, against 
such a finding. 

In summary, in light of the above discussion, the prior award 
of service connection based on the diagnosis for major 
depressive disorder secondary to the veteran's gynecological 
disorder was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(d).  The correct facts, showing a change of 
diagnosis reflecting bipolar disorder unrelated to her 
gynecological condition or any other service-connected 
condition were not before the Board at that time.  Grover, 12 
Vet. App. at 112.  Accordingly, the appeal must be denied.

With respect to her increased rating for a lumbar disability 
claim, disability ratings are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's claim for an increased rating for her lumbar 
spine disability was received in September 2001.  During the 
course of her claim, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  Thus, the amendments may be applied as of, but 
not prior to, September 23, 2002, and September 26, 2003, 
respectively.      

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  The amendments also allow for 
intervertebral disc sydrome, Diagnostic Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.   

The Board notes that the RO addressed both sets of amendments 
in the July 2003 statement of the case (SOC) and December 
2005 and January 2006 supplemental statements of the case 
(SSOCs), and also provided the veteran with notice of the 
amendments in the SSOCs.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Procedurally, the veteran's claim for an increased rating for 
a lumbar spine disability was received in September 2001.  In 
a July 2002 rating decision, the RO denied her claim and 
continued a disability rating of 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  The veteran responded 
with an August 2002 notice of disagreement.  A SOC was issued 
July 2003, and the veteran filed a VA Form 9 in response in 
the same month.  Subsequent SSOCs were issued in December 
2005 and January 2006.     

During the course of the appeal, VA has evaluated the 
veteran's back disorder under multiple diagnostic codes.  The 
veteran's residuals of a lumbar spine injury was evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (lumbosacral strain) (in effect prior to September 26, 
2003).  Subsequently, after the September 2003 amendments, 
her back condition was rated under Diagnostic Code 5237 
(lumbosacral strain).  38 C.F.R. § 4.71a (2005).

Degenerative disc disease (DDD) was also eventually diagnosed 
as part of her service-connected back condition.  See 
February 2005 VA X-rays.  Thus, the Board will also consider 
Diagnostic Code 5293 (intervertebral disc syndrome) prior to 
the September 2002 and September 2003 amendments.  After the 
September 2003 amendments, the Board will consider the 
renumbered Diagnostic Code 5243 for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a (2005).    

It has also been determined that arthritis is associated with 
her service-connected disability (see April 2005 VA 
examination).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint group or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003. Id.  In this case, as the veteran 
is currently receiving a compensable (40 percent) evaluation 
for lumbosacral strain causing limitation of motion of the 
spine under the new general rating formula, arthritis does 
not provide a basis to increase the veteran's evaluation. 

Prior to September 26, 2003, under Diagnostic Code 5292 
(limitation of motion of lumbar spine), severe limitation of 
motion warrants a 40 percent evaluation.  

Prior to September 26, 2003, Diagnostic Code 5295, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a.  
	
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (ankylosis of the lumbar spine) provides a 50 
percent evaluation if ankylosis of the lumbar spine is 
unfavorable and a 40 percent evaluation if favorable. 

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (residuals of vertebra fracture), a 60 
percent rating is available for residuals of a fractured 
vertebra, without cord involvement but with abnormal mobility 
requiring a neck brace.  Notes to Code 5285 state that, in 
other cases, the disability should be rated according to 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.

Prior to September 23, 2002, Code 5293, intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 60 percent rating when incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.

Effective September 23, 2002, an "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 until 
September 26, 2003)

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.

As of September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005), unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.  With 
unfavorable ankylosis of the entire thoracolumbar spine, a 
50 percent evaluation is warranted.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, requires a 40 
percent evaluation. 

Furthermore, under the criteria effective September 26, 2003, 
the VA is to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Notes 1, 2, 4 (2005).  

Also, for VA compensation purposes, "unfavorable ankylosis" 
is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Notes 5-6 (2005).  

As of September 26, 2003 (the current criteria), in rating 
intervertebral disc syndrome based on incapacitating 
episodes, with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5243 
(2005).   

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Notes 1 and 2 (2005). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Code 5293 that became effective September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the most recent rule 
indicates that the notes following the version of Diagnostic 
Code 5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was apparently inadvertent and has 
now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004), a final correction that was made effective September 
26, 2003.  Overall, the September 2003 revisions to the 
September 2002 notes for intervertebral disc syndrome under 
Diagnostic Code 5243 were intended to be clarifying; hence, 
any changes were nonsubstantive in nature.  

With respect to the criteria in existence before the 
September 2002 and September 2003 amendments, the veteran's 
lumbar spine disability could be rated under a variety of 
Diagnostic Codes that could entitle the veteran to a 
disability rating greater than 40 percent.  However, there is 
no evidence or contention by the veteran of vertebral 
fracture (Code 5285), complete ankylosis of the spine (Code 
5286), or unfavorable ankylosis of the lumbar spine (Code 
5289).  Therefore, these Codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

However, prior to September 26, 2003, the evidence shows that 
the veteran's low back disability could be rated under 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine), Diagnostic Code 5295 (lumbosacral strain), and 
Diagnostic Code 5293 (intervertebral disc syndrome).  
Therefore, the Board will evaluate the disability under the 
Code that will provide the most favorable rating under the 
previous criteria.

The Board observes that the veteran is already in receipt of 
the maximum 40 percent rating available under Diagnostic 
Codes 5292 and 5295 prior to September 26, 2003.  When a 
disability is assigned the maximum rating for loss of range 
of motion, application of the factors for functional loss is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Therefore, prior to September 26, 2003, the veteran may only 
receive a higher rating under Diagnostic Code 5293 
(intervertebral disc syndrome) or on an extra-schedular 
basis.  

With regard to the old criteria before September 2002 for 
intervertebral disc syndrome, the evidence does not support 
a rating higher than 40 percent under Diagnostic Code 5293.  
That is, although there is evidence of bilateral 
radiculopathy to the lower extremities due to her back 
condition (see VA examinations of December 2004 and April 
2005), there are no persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, which would warrant a 60 percent 
evaluation under Diagnostic Code 5293.  

In fact, neurological findings were normal according to VA 
examinations dated in May 2001 and October 2005 and Ortho 
Arkansas private medical records from February/March 2001.  
Subsequent findings did reveal diminished pinprick sensations 
in both feet, moderately severe paraspinal muscle spasms with 
tenderness, and positive straight leg raising tests.  See 
December 2004 VA examination.  However, the December 2004 
examiner also found that that lower extremity strength was 
+5, and reflexes were average.  There was no indication that 
ankle jerks were absent, and in fact the prior October 2002 
VA examination recorded excellent ankle jerks bilaterally.  
In fact, the most recent April 2005 VA examiner recorded no 
sensory deficit in the lower extremities, reflexes brisker 
than average, motor strength in the lower extremities without 
deficit, and no evidence of atrophy.  Any radiculopathy 
present was described as intermittent, not persistent.  Thus, 
the VA examinations of record generally provide evidence 
against a higher rating under the earlier pre-September 2002 
criteria for Diagnostic Code 5293.  Even the current 40 
percent evaluation under this code may be somewhat generous.  

Accordingly, the evidence of record under the previous 
regulations is against a rating higher than 40 percent for 
the veteran's lumbar back disability.  38 C.F.R. § 4.7.  The 
post-service medical records are found to provide very 
negative evidence against the veteran's claim under the 
previous regulations.  

The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  The Board concludes 
that the veteran's back condition to include DDD has a better 
chance of receiving a higher rating under Diagnostic Codes 
5293/5243 for intervertebral disc syndrome.  This is due to 
the fact that under these regulations, the veteran's 
intervertebral disc syndrome can be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Board finds that applying the amended criteria for 
intervertebral disc syndrome by way of Diagnostic Code 5293 
for the time period from September 23, 2002 to the present, 
and for Diagnostic Code 5243 for the time period from 
September 26, 2003 to the present, does not yield a higher 
evaluation than the 40 percent currently assigned.  The Board 
emphasizes that changes in the regulations regarding 
intervertebral disc sydrome from 2002 to 2003 were 
nonsubstantive in nature, thus the Board will just refer to 
Diagnostic Code 5243 for sake of clarity.   

Under Diagnostic Code 5243 and the General Rating Formula for 
Diseases and Injuries of the Spine, the evidence of record 
does not demonstrate unfavorable ankylosis of the entire 
spine warranting a higher 100 percent evaluation, or 
unfavorable ankylosis of the entire thoracolumbar spine 
warranting a higher 50 percent evaluation.  There is no 
mention of ankylosis at all in the evidence of record.  See 
VA examinations of October 2002, December 2004, and April 
2005.  In fact, range of motion findings for these 
examinations varied from 30 to 80 degrees flexion, 0 to 20 
degrees extension, 15 to 40 degrees for right and left 
lateral flexion, and 20 to 55 degrees for bilateral 
rotation.  The Board observes that the medical record does 
not clearly support the current 40 percent evaluation, 
without consideration of the functional loss due to pain and 
tenderness exhibited by veteran during the above VA 
examinations.  

With regard to functional loss, as noted above, the veteran 
displayed pain and tenderness upon back motion according to 
the April 2005 VA examiner.  A December 2003 magnetic 
resonance imaging (MRI) also revealed some lumbar disc 
edema.  The veteran takes methadone for the pain, cannot do 
yard work anymore, and is restricted in her household 
duties.  However, the April 2005 VA examiner specifically 
recorded no weakness or fatigue upon repetitive motion for 
the back.  The veteran walked with a deliberate gait, but 
did not use a cane or a brace. Furthermore, the evidence of 
record is also silent as to any deformity, incoordination, 
or atrophy due to her back disability.  Consequently, the 
veteran's back pain simply does not rise to the level of 
warranting an increased rating beyond 40 percent based on 
functional loss under Diagnostic Code 5243.  Without 
consideration of pain and related functional loss due to 
pain, the current 40 percent evaluation could not be 
justified.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206. 

With regard to neuropathy, as discussed in the Introduction, 
this issue is not before the Board at this time.  

Furthermore, in accordance with the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
the evidence of record does not indicate incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, which would support a 60 percent rating 
under Diagnostic Code 5243.  According to the April 2005 VA 
examiner, the veteran indicated that she will have flare ups 
of back pain requiring 2 hours of rest.  The examiner noted 
and VA treatment records reflect that the veteran was treated 
during 15 separate visits in 2005 at a VA chronic pain clinic 
for her back condition; however, she was not incapacitated at 
any time during the visits.  The April 2005 VA examination 
and VA treatment records do attest to chronic back pain, but 
the severity does not rise to a 60 percent level for 
incapacitating episodes under Diagnostic Code 5243.     

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under any applicable version of the rating criteria, 
for the veteran's back condition.  38 C.F.R. § 4.3.  
Ultimately the veteran lacks the requisite ankylosis, 
functional loss, or incapacitating episodes under any 
versions of the Diagnostic Code.  

With regard to extra-schedular evaluation, 
38 C.F.R. § 3.321(b) requires that there be evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment due 
exclusively to service-connected disabilities to suggest that 
the veteran is not adequately compensated for her disability 
by the regular rating schedule (emphasis added).  VAOPGCPREC 
6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on 
the average impairment of earning capacity).  
  
It is undisputed that the veteran's service-connected lumbar 
spine disability has an adverse effect on her employment, but 
as noted above, the schedular rating criteria are designed to 
take such factors into account.  Although the veteran has not 
worked since September 2002, the evidence does not reflect 
unemployability solely due to the service-connected lumbar 
spine disability.  In this regard, a VA vocational 
consultation record from December 2004 indicated that the 
veteran has a nonservice-connected psychiatric condition 
which seriously constricts her life and affects her 
employment prospects.  Subsequent VA vocational records 
combined with the findings of VA examinations and VA 
outpatient records by in large support this conclusion.  
Consequently, the evidence of record, as a whole, does not 
support an extra-schedular evaluation.  

With regard to the veteran's claim for TDIU, total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
rating schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).    

Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

Essentially, in this case, the veteran contends that she has 
been unable to secure employment since September 2002 because 
of her service-connected disabilities.  A December 2004 VA 
vocational assessment reveals that the veteran last worked as 
a medical clerk for the VA in September 2002.  Before that 
she worked as an assembly line worker for over a year, and 
also drove a bus for about a year.  The veteran has an 
Associate's Degree in Office Technology.  

The Board notes that the veteran received an initial award of 
TDIU from September 2002 to January 2003.  This award was 
based on the fact that she was service-connected at that time 
for major depressive disorder that left her unable to secure 
or follow a substantially gainful occupation.  At that time 
the percentage criteria of 38 C.F.R. § 4.16(a) were met.  
However, she was subsequently found to have a nonservice-
connected bipolar disorder, and service connection for her 
major depressive disorder was severed effective from January 
2003.  It followed that her TDIU award was also terminated 
effective from January 2003 as she no longer met the 
percentage requirement under 38 C.F.R. § 4.16(a).  

Currently, the veteran has the following service-connected 
disabilities: lumbar spine disability, rated as 40 percent 
disabling; chronic vaginitis, rated as 30 percent disabling; 
and right wrist ganglion cyst, rated as 0 percent disabling; 
the combined service-connected disability rating is 60 
percent.  Therefore, the percentage criteria of 
38 C.F.R. § 4.16(a) are not met.

The Board has reviewed the two service connected conditions, 
other than the back condition, and found no basis to increase 
the evaluations.  In fact, there is little objective medical 
evidence to support the veteran's claim other than her 
subjective complaints of pain, providing evidence that is 
found to be against this claim.

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities.  38 C.F.R. § 4.16(b).  In this 
regard, the Board finds no basis for an extra-schedular award 
of TDIU.  

In this case, as in Van Noose, supra, there simply is no 
evidence of unusual or exceptional circumstances to warrant a 
total disability rating based on the veteran's service-
connected disabilities alone.  

Specifically, a May 2002 VA vocational assessment notes that 
the veteran's currently nonservice-connected bipolar disorder 
was negatively impacting her work at that time.  The report 
also discussed significant personal and family issues which 
negatively affected her work.  There is no competent evidence 
associating the veteran's quitting her clerk position in 
September 2002 with her service-connected back disability.  

In addition, an October 2002 VA spine examination 
specifically indicated that the veteran was not working due 
to her bipolar disorder, not her service-connected back 
condition.  Moreover, a recent December 2004 VA vocational 
assessment stated that the veteran's work skills, habits, and 
ability to seek out new work may be limited by her 
psychiatric condition and her perception that she is not able 
to work, providing more evidence against this claim.  
Subsequent assessment letters in January and May of 2005 
revealed that "employment was not feasible" because the 
veteran did not wish to pursue it.  Nonetheless, the veteran 
was able to take college courses, providing further evidence 
against her claim.  

The Board emphasizes that the question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose, 4 Vet. App. at 363 (emphasis added).  
The post-service VA vocational assessment records, as a 
whole, provide clear evidence against this claim as they 
demonstrate the severe nature of her nonservice-related 
psychiatric disability as it relates to her lack of 
employment.  A review of the history of this case provides 
the Board with very negative evidence against all of the 
veteran's contentions, undermining even the current 
disability determinations.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to her service-connected disabilities.  
Although her service-connected back disability does cause 
chronic pain and is significant, the veteran is compensated 
for the associated impaired ability to work by way of the 
combined 60 percent rating.  See 38 C.F.R. § 4.1 (disability 
ratings are based on average impairment of earning capacity).  
More importantly, it is the severe nature of her nonservice-
connected bipolar disorder that has most impacted her 
unemployment and lack of employment prospects.  Therefore, 
the appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA notice letters dated in 
October 2002 (for TDIU), July 2003 (for severance), December 
2003 (for severance), and February 2005 (for increased rating 
of spine condition), as well as the rating decisions, SOCs, 
and SSOCs, the RO advised the veteran of the evidence needed 
to substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the SOCs include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  The Board is satisfied that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board observes that the RO did not provide the veteran 
with VCAA notice letters prior to the July 2002, October 
2002, and April 2003 adverse determinations on appeal, except 
for the TDIU issue.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In addition, with the exception of the February 
2005 VCAA letter for the back issue, the VCAA letters did not 
ask the veteran to provide any evidence in her possession 
that pertains to her claims. Id. at 120-21.  However, the 
Board is satisfied that the documents discussed above, when 
taken together, fully notify the veteran of her rights and 
responsibilities under the VCAA and advise her of the need to 
give to VA any evidence pertaining to her claim, such that 
there is no defective notice resulting in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See 38 C.F.R. § 20.1102 (harmless error).  In 
addition, the veteran actually knew to submit such evidence 
to the RO, given the personal statements, lay statements, VA 
treatment records, and private medical evidence she has 
submitted to VA.  

Moreover, the Board emphasizes that neither the veteran nor 
her representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Thus, 
this notice must include that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for an increased rating, whether 
severance of service connection was proper, and TDIU, but she 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
effective date to be assigned are rendered moot.  

Finally, in the May 2006 Appellant's Brief, the veteran's 
representative indicated that the VA examinations of record 
were inadequate in addressing the recent amendments to the 
spine regulations.  If an examination report does not contain 
sufficient detail, or the diagnosis is not supported by the 
findings on the examination report, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
finds that the most recent February 2005 examination is 
adequate and comprehensive given that it did address 
incapacitating episodes, functional loss, and neurological 
symptoms related to her lumbar spine disability.  A remand 
for another examination would afford the veteran no benefit 
in this case.  The medical record in this case is found 
extensive and complete. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain more medical information can 
always be undertaken, in light of the record, the Board finds 
that such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRS), VA outpatient and 
inpatient treatment records, and relevant VA medical 
examinations.  The veteran has personally submitted private 
medical evidence in support of her claim.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   


ORDER

As severance of service connection for major depressive 
disorder was proper, the appeal is denied.  

A disability rating greater than 40 percent for residuals of 
a lumbar spine injury with degenerative disc disease is 
denied.  

Entitlement to TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


